The plaintiff in error was convicted in the district court of Comanche county on a charge of *Page 352 
grand larceny, and was sentenced to serve a term of six months in the state penitentiary at Granite, Okla.
The judgment was rendered in February, 1928, and the appeal was lodged in this court in August, 1928. No briefs in support of the appeal have been filed and no oral argument was made. The appeal is by transcript. An examination of the record discloses no material error.
The case is affirmed.